  Case 18-26279       Doc 42   Filed 02/12/19 Entered 02/12/19 13:53:01                  Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )                BK No.:     18-26279
Yvette Yanzon Heffern                        )
                                             )                Chapter: 13
                                             )
                                                              Honorable Carol A. Doyle
                                             )
                                             )
               Debtor(s)                     )

                                          AGREED ORDER

        At Chicago, Illinois, this 12th day of February 2019, before the Honorable Carol A.Doyle,
Bankruptcy Judge, in the said District and Division.
This matter coming on for hearing upon the Motion of Ally Financial, for entry of an agreed order, due
notice being served on the parties in interest; the Court having jurisdiction and being fully advised in
the premises;

   NOW, THEREFORE, IT IS HEREBY ORDERED that Ally Financial shall be allowed attorney fees
in the amount of $500.00 pursuant to Illinois State law, the retail installment contract dated August 25,
2012, for the 2012 CHEVROLET EQUINOX, VIN: GNALDEK3C1251317 and in compliance with
Rule 2016(a) of the Federal Rules of Bankruptcy Procedure without further notice of hearing. That this
order shall act to amend Ally Financial 's proof of claim to add the allowed attorney fees of $500.00.
That part 3.2 of the Debtor's confirmed chapter 13 plan be and the same hereby is amended to provide
for a total secured claim of $11,368.31 for Ally Financial with interest to accrue at 8.25% per annum
with a set monthly payment of $235.00.


                                                          Enter:



                                                                   Honorable Carol A. Doyle
Dated: February 12, 2019                                           United States Bankruptcy Judge

 Prepared by:
 James M. Philbrick
 Attorney No. 6244743
 Law Offices of James M. Philbrick
 P.O. Box 351
 Mundelein, Illinois 60060
 jamesphilbrick@comcast.net
